Citation Nr: 1755146	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss disability. 

3.  Entitlement to service connection for a left ankle disability (claimed as a left leg condition).

4.  Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2017, the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of the proceeding has been associated with the record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a bilateral hearing loss disability and tinnitus due to in-service noise exposure.  He explained that he worked around loud machines during his active duty.  A comparison between the Veteran's September 1979 entrance hearing examination and his September 1982 separation hearing examination indicates a shift in hearing loss during service.  The Veteran testified that he underwent a hearing test at a VA facility a few years prior to his May 2017 Board hearing.  The record only contains VA treatment records dated from September 2009 to July 2010.  Thus it appears that there may be outstanding VA treatment records that have not been associated with the Veteran's file.  

At his Board hearing, the Veteran also testified that immediately following his separation from the active service, he spent years homeless.  While the Veteran failed to report for his prior VA audio examination, a remand, in light of the Veteran's history of homelessness, is necessary to afford the Veteran another VA audio examination.  The Veteran is advised that his failure to report for his scheduled examination could result in the denial of his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  
In May 2010, the Veteran underwent a VA examination to determine the nature and etiology of his claimed left ankle disability.  The VA examiner reported that the Veteran underwent ankle sprains in 1979 and 1981.  He indicated that the Veteran's left ankle sprain had resolved.  A review of the service treatment records indicates that the Veteran had a cast removed from his ankle in February 1980.  At the time, he stated that his ankle did not heal well.  The Veteran testified at his Board hearing that he had ongoing left ankle problems since service.  He indicated that his VA doctors had recently informed him that he may need left ankle surgery.  A remand is necessary to obtain outstanding VA treatment records and to afford the Veteran another VA examination to evaluate the nature and etiology of his claimed left ankle disability.

Lastly, the Veteran testified that he had psychiatric issues since he separated from active service.  The Veteran testified that he received VA treatment for an acquired psychiatric disorder in the 1990s.  He received treatment either at a VA facility in Broward County or the surrounding area.  The VA treatment records associated with the file include a positive screening for depression.  Based on the forgoing, a remand is warranted to obtain the Veteran's outstanding VA treatment records and to afford him a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to any examination, obtain and associate all VA treatment records for the Veteran prior to September 2009 and after July 2010.  The Veteran testified that he received mental health treatment in the 1990s from a VA facility in Broward County or the surrounding area in the state of Florida.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the claimed bilateral hearing loss and tinnitus were caused by the Veteran's active service.  The examiner must specifically address the Veteran's contentions that he worked around loud machines during his active duty and the shift in the Veteran's hearing from his military entrance examination to his military separation examination.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of his claimed left ankle disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current left ankle disability that was caused by the Veteran's active service.  The examiner must specifically address the February 1980 service treatment record indicating that the Veteran had a cast on his left ankle and his contemporaneous complaint that the left ankle did not heal properly.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of his acquired psychiatric disorder.  

The VA examiner is requested to offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder, to include depression, is related to his active military service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

The examiner is asked to provide a rationale for the opinion rendered.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




